DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species 3 corresponding to Figures 27-30 in the reply filed on 4/25/22 is acknowledged.

Claim Objections
3.	Claim 1 is  objected to because of the following informalities:  
          A) Applicant recites “the respective outer surface and extending downward into the board section from the top surface” in claim 1 line 6-7.  The phrase “the respective outer surface” lacks proper antecedent basis since “a respective outer surface” was never previously recited.  It appears as if this phrase should be corrected to recite “a respective outer surface and extending downward into a respective board section from a respective top surface”, or similar language. 

  Appropriate correction is required.



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 10-12, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornfield (US 7,252,255).

6. 	Regarding to claim 10, Cornfield discloses a cutting board [Figure 1 in Cornfield] comprising: a board section (10, as can be seen from Figure 1 in Cornfield) having a top surface (top surface of 10, as can be seen from Figure 1 in Cornfield), a bottom surface (bottom surface of 10, as can be seen from Figure 1 in Cornfield), an inner surface (an inner surface of 10, as can be seen from Figure 1 in Cornfield), an outer surface (an outer surface of 10, as can be seen from Figure 1 in Cornfield), a front surface (a front surface of 10, as can be seen from Figure 1 in Cornfield), and a rear surface (a rear surface of 10, as can be seen from Figure 1 in Cornfield), the board section (10) including a well (drainage groove 60, as can be seen from Figure 1 in Cornfield) in the top surface (top surface of 10) that is radially inwardly spaced from the inner surface (inner surface of 10), the front surface (front surface of 10), and the rear surface (rear surface of 10) of the board section(10) [as can be seen from Figure 1 in Cornfield]; a recessed area (area of attachment recess 54, as can be seen from Figures 1 and 10a in Cornfield) extending downward into the board section (10) from the top surface (top surface of 10) toward the bottom surface (bottom surface of 10) to define a stepped wall (wall defined by 54, as can be seen from Figures 1 and 10a in Cornfield) for holding an accessory (adapter and accessories, container 32,  as described in column 11 lines 55-65 and can be seen from Figure 4 in Cornfield); and an accessory opening (aperture 28, as can be seen from Figures 1 and 4 in Cornfield) extending through the recessed area (54) that receives the accessory (32) [as can be seen from Figure 4 in Cornfield].

7. 	Regarding to Claim 11, Cornfield discloses the cutting board [Figure 1] according to claim 10, wherein the inner surface (inner surface of 10) is curved (curved surface located at 30, as can be seen from Figure 4 in Cornfield).

8.	 Regarding to Claim 12, Cornfield discloses the cutting board [Figure 1] according to claim 10, further comprising the accessory (32, as can be seen from Figure 4 in Cornfield), wherein the accessory (32) is removably placed on the recessed area (54) for receiving food [as can be seen from Figure 4 in Cornfield].

9. 	Regarding to Claim 17, Cornfield discloses the cutting board [Figure 1 in Cornfield] comprising: a first board section (auxiliary area 14, as can be seen from Figure 1 in Cornfield) having a first top surface (a top surface of 14, as can be seen from Figure 1 in Cornfield), a first bottom surface (a bottom surface of 14, as can be seen from Figure 1 in Cornfield), a first inner surface (an inner surface of 14, as can be seen from Figure 1 in Cornfield, and as displayed below in Figure 1 which is an annotated version of Figure 1 in Cornfield displaying elements for clarity), a first outer surface (an outer surface of 14, as can be seen from Figure 1 in Cornfield and Figure 1 below), a first front surface (a front surface of 14, as can be seen from Figure 1 in Cornfield and Figure 1 below), and a first rear surface (a rear surface of 14, as can be seen from Figure 1 in Cornfield and Figure 1 below); a second board (main area 12, as can be seen from Figure 1 in Cornfield) having a second top surface (top surface of 12, as can be seen from Figure 1 in Cornfield), a second bottom surface (bottom surface of 12, as can be seen from Figure 1 in Cornfield), a second inner surface (inner surface of 12, as can be seen from Figure 1 in Cornfield and Figure 1 below), a second outer surface (outer surface of 12, as can be seen from Figure 1 in Cornfield and Figure 1 below), a second front surface (front surface of 12, as can be seen from Figure 1 in Cornfield and Figure 1 below), and a second rear surface (rear surface of 12, as can be seen from Figure 1 in Cornfield and Figure 1 below); a recessed area (areas of attachment recess 54, as can be seen from Figures 1 and 10a in Cornfield) extending downward into the first board section (14) from the first top surface (top surface of 10) toward the first bottom surface (bottom surface of 10) to define a stepped wall (wall defined by 54, as can be seen from Figures 1 and 10a in Cornfield); and at least one of a collection cup attachment (container 32, as described in column 11 lines 55-65 and can be seen from Figure 4 in Cornfield)) configured to be positioned in the recessed area (areas of 54) supported at the stepped wall (wall defined by 54) and a mandoline attachment configured to be removably attached to the first board section (14) at the recessed area (area of 54, as can be seen from Figures 1 and 4 in Cornfield).


Figure 1: Annotated Version of Figure 1 in Cornfield displaying elements for clarity. 

    PNG
    media_image1.png
    674
    1108
    media_image1.png
    Greyscale





10.	Regarding to Claim 19, Cornfield discloses the cutting board assembly [Figure 1 in Cornfield] according to claim 17, wherein the mandoline includes a hook portion having a leg that abuts the outer surface of the board section and a leg that abuts the bottom surface of the board section to hold the mandolin in position [note that the mandoline was claimed in the alternative, therefore interpreted as not being positively recited or required].


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornfield (US 7,252,255).

13. 	Regarding to Claim 14, Cornfield discloses the cutting board [Figure 1] according to claim 12, wherein having an accessory  (adapter and accessories, container 32,  as described in column 11 lines 55-65 and can be seen from Figure 4 in Cornfield).  Cornfield discloses an embodiment of having an accessory with an arm [as can be seen from Figure 7 in Cornfield].  However, Cornfield does not explicitly disclose the arm having a ridged area for gripping. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm in Cornfield to include a ridged area, as a known technique to improve a similar device in the same way by enabling better gripping of the apparatus and improving gripping operations. 

14. 	Regarding to Claim 15, Cornfield discloses the cutting board [Figure 1] according to claim 12.  In an alternate embodiment, Cornfield discloses a plurality of feet (66, as can be seen from Figure 16 in Cornfield) attached to the bottom surface (bottom surface of 10) to elevate the cutting board above a counter [as can be seen from Figure 16 in Cornfield]. 

15. 	Regarding to Claim 16, Cornfield discloses the cutting board [Figure 1] according to claim 15, further comprising a plurality of recesses (foot attachment apertures 76, as can be seen from Figure 16 in Cornfield) on the bottom surface (bottom surface of 10) [as can be seen from Figure 16 in Cornfield], wherein each recess (76) on the bottom surface (bottom surface of 10) corresponds to a location of one of the feet (66) attached to the bottom surface (bottom surface of 10) [as can be seen from Figure 16 in Cornfield].

16.	Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornfield (US 7,252,255) in view of Grimm (US D803,640). 

17. 	Regarding to Claim 13, Cornfield discloses the cutting board [Figure 1] according to claim 12, wherein the accessory (32) holds a volume and has an outer ledge (hooking protrusion 52, as can be seen from Figure 4 in Cornfield) that abuts the recessed area (54) to hold the accessory (32) [as can be seen from Figures 1 and 4 in Cornfield]. However, Cornfield does not explicitly disclose the accessory being substantially flush with the first top surface.  Grimm, however, discloses a cutting board assembly having an accessory (container) being flush with a top surface [as can be seen from Figure 1 in Grimm]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cornfield to include the accessory being flush with a top surface, as taught by Grimm, as a known technique used to improve similar devices and save space [as can be seen from Figure 1 in Grimm]. 

18. 	Regarding to Claim 20, Cornfield discloses the cutting board assembly [Figure 1 in Cornfield] according to claim 12 having a cup attachment (32) that latches onto the outer rim of the recessed area (area of 54).  However, Cornfield does not explicitly disclose the cup attachment being flush with the first top surface.  Grimm, however, discloses a cutting board assembly having an attachment (container) being flush with a top surface [as can be seen from Figure 1 in Grimm]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cornfield to include the attachment being flush with a top surface, as taught by Grimm, as a known technique used to improve similar devices and save space [as can be seen from Figure 1 in Grimm]. 

Allowable Subject Matter
19.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding to Claims 1, the closest prior art Wright (US 4,243,184) discloses a cutting board having a first board section (12),  a second board section (36), and a recessed area opening (42) which receives an accessory (grating member 40).  However, Wright fails to disclose the recessed area opening having an accessory opening extending through the recessed area and a hinge assembly configured to pivotally and removable couple the first and second board sections together such that the first and second inner surfaces face one another in an unfolded position and the first and second bottom surfaces face one another in a folded position.  Additional prior art considered includes Macripo (US 1,693, 761), Angland (US 6,789,792), Smallman et al. (US 2014/0251866), Sellers (2009/0283952), Chen (2007/0007705), Kennedy (US 6,971,644), Kilcher (2020/0187720), and Adams (2018/0242739), which all disclose foldable cutting boards. However, the prior art of record fails to disclose having a recessed area opening having an accessory opening extending through the recessed area in combination with a hinge assembly configured to pivotally and removable couple the first and second board sections together such that the first and second inner surfaces face one another in an unfolded position and the first and second bottom surfaces face one another in a folded position.  This is because the instant invention requires a recessed areas (510, as can be seen from Figure 27 of the drawings of the instant application) having an accessory opening (512, as can be seen from Figure 27 of the drawings of the instant application), and a hinge assembly (444, as can be seen from Figure 27 of the drawings of the instant application), which is not disclosed by the prior art of record. In addition, there is no motivation to modify the prior art of record to include the recited structure. 

	Claims 2-8 are allowable as a result of being dependent on an allowable, but objected to claim. 

20.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726